Title: To James Madison from William Kirkpatrick, 31 March 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


31 March 1803, Málaga. Transmits a duplicate of his 16 Mar. letter and encloses a copy of a 16 Mar. letter “just received” from O’Brien with news of the French peace with Algiers. Presumes JM has been informed of the 23 Mar. arrival at Gibraltar of Commodore Morris in the Chesapeake, accompanied by the New York, John Adams, and Enterprize. Believes they returned to Gibraltar for provisions. In response to a 22 Mar. 1802 request, sent Pinckney an account of U.S. exports and imports in American vessels for the year ending March 1803, which is “as exact a Statement as it is possible considering that no law exist[s] to oblige the Captains to present their Manifest before their departure to the Consuls.” Encloses a copy [not found] to acquaint JM with the extent of American trade to Málaga.
 

   
   RC and enclosure (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp. In a clerk’s hand, signed by Kirkpatrick. For surviving enclosure, see n. 1.



   
   The enclosure is a copy of O’Brien to Kirkpatrick, 16 Mar. 1803 (1 p.), reporting that French naval vessels had arrived from Toulon on 24 Feb. and that the French, with “the Aid of the Jew Directory,” had made peace by promising that the presents the dey demanded would be sent in two months. O’Brien wrote that Napoleon evidently sought to avoid difficulties with the dey; “he must have other objects in view, these Circumstances will the sooner throw the Dey on the Road with difficulties to some other nation. We should take Care, that We are not the next to experience one of his great Squalls.” He added that the Danish consul “is riding now by his own Cable” with no aid from Napoleon.



   
   A full transcription of this document has been added to the digital edition.

